DETAILED ACTION
An amendment was received and entered on 5/2/2022.
Claims 1-15 remain pending.
Claims 7-11 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2021.
Claims 1-6 and 12-15 are under consideration.
Rejections not reiterated are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20110223257, of record) in view of Lee et al (20110038941, of record) and Luyuan et al (WO 03/039491).
Zhao taught lipid nanoparticle compositions comprising a cationic lipid, a neutral phospholipid, cholesterol, and a mixture of different PEG lipids. See paragraphs 206-208. The cationic lipid may be present at from 15-25 mol percent or 30 to 40 mol percent, preferably about 25 mol percent (paragraphs 210 and 211. Cationic lipids may include DOTAP, DOTMA, DDAB, and DODMA (paragraphs 335, 336, 339 and 356). The neutral lipid may be present in a molar ratio of from about 25 to about 78%, such as 47%. See paragraph 213. Neutral lipids include egg PC, DOPC, DSPC, DPPC, and DMPC, see paragraphs 324-327 and 272. Cholesterol may be present at 20 Mol percent (paragraph 214). The PEG lipids may be present at from 2-10 mol percent (paragraph 215). PEG lipids may include PEGylated forms of fusogenic/noncationic lipids such as 2kDa-mPEG-DPPE (mPEG2000-DPPE, paragraphs 365 and 393)). Zhao taught that the lipid nanoparticles were useful for encapsulating oligonucleotides such as antisense oligonucleotides for targeting Bcl-2 mRNA (e.g. SEQ ID NO: 4).  SEQ ID NO: 4 is similar, but not identical to instant SEQ ID NO: 2, and each internucleoside linkage is a phosphorothioate linkage. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have arrived at a lipid nanoparticle system coating (encapsulating) an antisense oligonucleotide for targeting Bcl-2 mRNA, where the lipid nanoparticle comprised DOTAP, Egg PC or DSPC, cholesterol and a PEG–lipid such as mPEG2000-DPPE in amounts within the instantly recited molar ratios in the absence of evidence of secondary considerations commensurate in scope with the claims. 
Although Zhao taught that one could use a mixture of PEG lipids, Zhao did not teach a lipid nanoparticle comprising a Tween, and did not specifically teach instant SEQ ID NO: 2.
Lee taught an oligonucleotide-lipid nanoparticle comprising at least one oligonucleotide (paragraph 148) wherein the lipid nanoparticle could comprise one or more of: a) cationic or anionic lipids or surfactants; b) neutral lipids or surfactants; c) cholesterol; and d) PEGylated lipids or surfactants. In certain embodiments, the lipids are configured to promote electrostatic interaction directly or indirectly with anionic oligonucleotides (paragraph156). In certain embodiments, the PEGylated lipid is configured to promote colloidal stability and/or to prolong in vivo circulation time. In certain embodiments, the PEGylated lipid comprises one or more of: methoxy-polyethyleneglycol-distearoylphosphatidyl-ethanolamine (mPEG-DSPE), TPGS, Tween-80 and other polysorbates, Brij series surfactants, and poly(oxyethylene) cholesteryl ethers (PEG-chol) (paragraph 160). Lee also disclosed that antisense oligonucleotide G3139-mediated down-regulation of Bcl-2 is a potential strategy for overcoming chemoresistance in leukemia. However, the limited efficacy shown in recent clinical
trials calls attention to the need for further development of novel and more efficient
delivery systems (paragraph 221). G3139 is instant SEQ ID NO: 1 and has a phosphorothioate backbone (paragraphs 223 and 226). 
The G3139 oligonucleotide of Lee differs from instant SEQ ID NO: 2 because it comprises U, rather than T, residues at the first, third, and last positions of the oligomer. However, this difference is not considered to provide a patentable distinction because those of ordinary skill in the art appreciated that U and T residues were analogous, exchangeable alternatives in that they had the same hydrogen bonding potential, i.e. they would each hybridize to an A residue in a target RNA. For example, Luyuan taught that the “use of uracil as a substitute for thymine in a deoxyribonucleic acid is also considered an analogous form of pyrimidine.” See page 41, lines 3-5.  Accordingly, the substitution of uracil for thymine at any number of residues in the oligomer of Lee was prima facie obvious since uracil and thymine are art-recognized equivalents and substitution of one for the other in an oligonucleotide would lead to an equivalent product, absent evidence to the contrary or evidence of secondary considerations.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the lipid nanoparticle of Zhao through the inclusion of Tween 80 because Zhao taught that combinations of PEG-lipids could be used and because Tween 80 was recognized in the art as a PEG-lipid suitable for use in lipid nanoparticles comprising cationic lipids, neutral lipids, and cholesterol in view of the teaching of Lee. Such a modification would have been no more than the combination of prior art elements according to known methods to yield predictable results, or the simple substitution of one known element (Tween 80) for another (one PEG-lipid in a mixture of PEG-lipids of Zhao) to obtain predictable results.  One would have arrived at the concentrations recited in the instant claims through routine optimization within the ranges set forth by Zhao. 
It would have been similarly obvious to have used the G3139 oligonucleotide of Lee, or an equivalent comprising U for T substitutions at the first third and last positions, as an antisense oligonucleotide for targeting Bcl-2 mRNA in the nanoparticle of Zhao as modified. Such a substitution would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2143(I)(B). 
With regard to claims 12-14 and the use of TPGS as a PEG-lipid, please note that Lee taught that one could use one or more of a group of PEG-lipids including TPGS and Tween-80. Thus it was recognized in the prior art that both Tween 80 and TPGS were suitable for use in lipid nanoparticles for oligonucleotide delivery, and it would have been obvious for one of ordinary skill to have used them in the invention of Zhao at concentrations providing a total PEG-lipid concentration of 10 mol percent, such as 5 mol percent each.  
Thus the invention as a whole was prima facie obvious absent evidence of secondary considerations commensurate in scope with the claims. It is noted that the instant specification asserts that “significantly superior results” were obtained for certain compositions within the scope of the instant claims, however the test performed do not appear to provide comparison to compositions rendered obvious by the cited prior art that are outside the claimed ranges.  For at least that reason, it is not clear that the specification provides evidence of secondary considerations that would overcome the prima facie case of obviousness. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20110223257, of record) Lee et al (20110038941, of record) and Luyuan et al (WO 03/039491) as applied to claims 1-5 and 12-15 above, and further in view of Monia et al (US 20060063730).
The teachings of Zhao, Lee, and Luyuan are discussed above and can be combined to render obvious a lipid nanoparticle prepared by coating with a membrane material an oligonucleotide comprising instant SEQ ID NO: 2 and a phosphorothioate backbone, where the membrane material comprised the instantly recited components in the instantly recited molar ratios.
These references did not teach a version of SEQ ID NO: 2 comprising 2’-O-methyl modifications to 3 nucleotides at both ends. 
Monia taught that chimeric "second generation" antisense oligonucleotides exhibited a marked improvement in potency over first generation antisense oligonucleotides. Second generation antisense oligonucleotides are chimeric oligonucleotides typically having a 2'-deoxy "gap" region flanked by "wings" having nucleotides with 2'-modified ribonucleotides, referred to as "gapmers." See paragraph 4. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotide arrived at from the combination of Lee and Luyuan to have comprised a number of 2’-modifications at each end.  One would have been motivated to do so because such modifications provided a marked improvement in potency over first generation antisense oligonucleotides such as the oligonucleotide of Lee as modified.  One would have been motivated to have used at least 5 such modified nucleotides at each end (a 5-10-5 gapmer) because Monia taught that this was routine in the art (see paragraph 4).  Monia further taught that “gap-widened” antisense oligonucleotides have improved therapeutic index as compared to 5-10-5 gapmers. See abstract. The gap-widened oligomers may have a variety of wing-gap motifs, including a 3-12-3 organization, in which the wings are constituted of a 2’-O-alykyl moiety such as 2’-O-methyl. See paragraphs 18, 20, 28, and 121.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligomer resulting from the combination of Lee and Luyuan by altering at least 3 nucleotides at each to comprise 2’-O-methyl modifications (i.e. to make a 3-12-3 2’-O-methyl gapmer).  One would have been motivated to do so in the process of optimizing the oligomer of Lee and Luyuan, and would have had a reasonable expectation of improving the performance of the oligomer over the first generation oligomer of Lee in view of the teachings of Monia.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that the previously cited references fail to teach instant SEQ ID NO: 2, and that the dependent claims set forth additional limitations not found in the prior art.  These arguments are unpersuasive for the reasons set forth in the rejection ns above.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635